PER CURIAM.
Jessie Benjamin Kindley, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Kindley’s motions for discovery and production of docu*295ments and affirm on the reasoning of the district court. See Kindley v. Hicks, No. CA-01-768-2 (E.D.Va. Apr. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.